DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-9, in the reply filed on 7/08/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating mechanism configured to heat the liquid” in claim 8 where the heating mechanism is the place holder coupled with the functional language “to heat the liquid”.  According to paragraph 0076, the heating mechanism will be interpreted as “a heat coil” and its equivalence.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant claims the term “therefrom” in line 3 which the Examiner interprets to mean the distillation column and should be replaced to establish clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  Applicant claims the term “therethrough” in line 2 which the Examiner interprets to mean the top of the distribution cap and should be replaced to establish clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-9 are rejected for being dependent on claim 1 while claim 4 is also rejected for being dependent on claim 3.

Claim 1 recites the limitation “at least one feed stream riser having a lower end…and an upper end” in lines 13-14 which is indefinite for being unclear if just one or each of the feed stream risers have a lower and upper end.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as each of the at least one feed stream risers having a lower and upper end.

Claim 3 recites the limitation “an upper end of one or more of the at least one feed stream risers” in line 2 which is indefinite for being unclear if this is a different upper end or the same upper end of the at least one feed stream risers antedated already in claim 1 from which claim 3 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the upper end of one or more of the at least one feed stream risers…”, for purposes of examination.

Claim 7 recites the limitation “a spray assembly” in line 3 which is indefinite for being unclear if this is the same spray assembly antedated in claim 1 from which claim 7 depends from or not.  Based on the Applicant’s disclosure as best understood by the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelfke (US 2015/0362251), hereinafter referred to as Oelfke, in view of Eckert (US 3,419,251), hereinafter referred to as Eckert.

Regarding claim 1, Oelfke teaches a distillation tower (Fig. 6) for separating a feed stream (604), the distillation tower comprising:
a distillation section (414) permitting (by way of risers at 422) vapor to rise upwardly therefrom (from the distillation section);
a controlled freeze zone section (408) situated above the distillation section, the controlled freeze zone constructed and arranged to form a solid (426) from a feed stream (610), the controlled freeze zone section including
a spray assembly (412) in the controlled freeze zone upper section (section where 412 is), and
a melt tray assembly (comprising 410) in the controlled freeze zone lower section (section where 410 is), wherein the melt tray assembly includes
a feed stream outlet (annotated by Examiner in Figure 1) that directs the feed stream into the distillation tower;

at least one feed stream riser (annotated by Examiner Figure 1) having a lower end (lower end of feed stream riser in annotated Figure 1 by the Examiner) operationally connected (fluidly connected) to the feed stream outlet and an upper end (upper end of feed stream riser in annotated Figure 1 by the Examiner) positioned above a level of the liquid (annotated by Examiner in Figure 1) retained by the melt tray assembly, wherein the feed stream is released above the level of the liquid retained by the melt tray assembly.


    PNG
    media_image1.png
    685
    907
    media_image1.png
    Greyscale


Oelfke does not teach wherein the freeze zone section includes a feed stream manifold that directs the feed stream into the distillation tower.

Eckert teaches a feed stream manifold (Fig. 1, 1) as a feed stream outlet that directs a feed stream into a distillation tower, the manifold supplying the feed stream evenly over the entire cross section of the distillation tower (see column 1, lines 31-33, “One or more distributors are usually provided within a tower to supply the liquid evenly over the entire cross section of the tower”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the feed stream outlet that directs the feed stream into the distillation tower of Oelfke to include a feed stream manifold as taught by Eckert in order to provide the similar and predictable result of evenly distributing the feed stream across the entire cross section of the distillation tower.

Regarding claim 3, Oelfke, as modified, teaches the distillation tower of claim 1, as well as a distribution cap (see distribution cap on top of the feed stream riser in annotated Figure 1 by the Examiner) disposed on the upper end of one or more of the at least one feed stream risers, the distribution cap configured to (structure of the cap allows for the feed stream to be distributed) distribute the feed stream throughout the controlled freeze zone section.

Regarding claim 6, Oelfke, as modified, teaches the distillation tower of claim 1, as well a bubble cap (bubble cap on the vapor risers in annotated Figure 1 by the Examiner) 

Regarding claim 7, Oelfke, as modified, teaches the distillation tower of claim 1 and wherein the spray assembly (412) is arranged above the metl tray assembly, the spray assembly configured to spray a liquid (424) into the feed stream exiting the at least one feed stream riser.

Regarding claim 9, Oelfke, as modified, teaches the distillation tower of claim 1, and wherein the feed stream comprises a hydrocarbon and a contaminant, and wherein the feed stream contains less than 30% contaminant when introduced into the controlled freeze zone section (See paragraph 0074, “feed stream 604 may have a CO2 concentration of less than about 16 mol %)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelfke and Eckert as applied to claim 1, in further view of Kovak et al. (US 2009/0049864)



Kovak teaches a tray (Fig. 3, 34) positioned above a distribution cap (Fig. 3, 24), the tray distributing condensed liquid or feed stream liquid down to tray 18 thereby preventing collection of any liquid on top of the distribution cap (see paragraph 0034).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the distribution cap of Oelfke, as modified, to include a tray above the distribution cap in order to provide the similar and predictable result of preventing collection of liquid feed or condensed liquid within the freeze zone from collecting on top of the distribution cap and directing the liquid towards the melt tray to flow to the bottom of the distillation column.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelfke and Eckert as applied to claim 1, in further view of Haut et al. (US 5,062,270), hereinafter referred to as Haut.

Regarding claim 8, Oelfke, as modified, teaches the distillation tower of claim 1, however does not teach a heating mechanism configured to heat the liquid retained by the melt tray assembly.

Haut teaches a distillation column comprising a melt tray assembly (comprising 130), wherein the melt tray assembly further comprises a heating mechanism 132 configured to heat liquid (see liquid surrounding heating mechanism) retained by the melt tray assembly and to help melt any solidified (CO2) contaminants such that they become liquid thereby increasing the efficiency of distillation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the melt tray assembly of Oelfke, as modified, to include a heating mechanism configured to heat the liquid retained by the melt tray assembly, as taught by Haut, in order to provide the predictable result of keeping the liquid temperature within the melt tray assembly above a point at which contaminants being separated will freeze such that the contaminants will be in liquid form and can be drained from the distillation tower.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination fails to teach the distillation tower according to claim 2, “wherein the at least one vapor stream riser passes through .

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination fails to teach the distillation tower according to claim 4, “further comprising openings on top of the distribution cap to permit the feed stream to pass therethrough” since the evidence doesn’t show caps to have holes in them as the caps should be solid on top to prevent liquid from entering from the top.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763